Citation Nr: 0639258	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He had subsequent service with the Pennsylvania Air National 
Guard, which appears to have spanned from 1984 to 2002.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2006, the appellant and his spouse appeared at the 
Cleveland RO and testified via video before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that 
the veteran has bilateral hearing loss that was caused or 
aggravated by his service, and this disorder was not 
diagnosed within a year of his active duty service.

2.  The competent evidence of record does not indicate that 
the veteran has tinnitus that was caused or aggravated by his 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in January 2003, October 2004, December 2004, and 
January 2005, the veteran was sent letters informing him of 
the evidence necessary to establish service connection for 
bilateral hearing loss and tinnitus, what evidence the RO 
would obtain, and what evidence the veteran was expected to 
obtain.  The December 2004 and January 2005 letters expressly 
told the veteran to submit any evidence in his possession 
that pertains to his claim, while the earlier two letters 
told him to submit information describing any additional 
evidence or the evidence itself.  In addition to reiterating 
the above requirements, a March 2006 letter notified the 
veteran of what information and evidence is necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess.  In February 2005, 
the veteran submitted a signed statement indicating he had no 
further information or evidence to submit.  The Board thus 
finds the duty to notify has been satisfied, and there is no 
reason in further delaying the adjudication of the claims 
decided herein.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records and private medical records have been obtained from 
every source identified by the veteran and are associated 
with the claims folder.  As a VA examination was provided in 
August 2003, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

The veteran asserts that service connection should be 
established for his bilateral hearing loss and tinnitus.  He 
specifically contends these disabilities were incurred during 
his thirteen-month tour as an infantryman in Vietnam.  The 
veteran has stated that, during this time, he ran 
approximately 22 operations and was repeatedly exposed to 
extremely loud noise from explosions, artillery rounds, 
bombs, and small arms fire.  Service records verify the 
veteran received two Purple Hearts for injuries sustained 
during this time.  

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. The 
term "active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a) (2006).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service. For certain chronic diseases, such as 
sensorineural hearing loss, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following a veteran's 
discharge from service, one year for sensorineural hearing 
loss. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records from the 
relevant period of service are negative for any treatment or 
diagnosis of hearing loss or tinnitus.  In fact, the report 
of an examination conducted in May 1968 indicates the 
veteran's whispered voice testing was 15/15 in both ears and 
it is noted that there were no further defects.   

Furthermore, the audiological examination scores on the 
veteran's April 1984 Air Force National Guard entrance 
examination do not indicate that, in 1984, the veteran had a 
hearing disability as defined by 38 C.F.R. § 3.385.  
Specifically, his auditory thresholds of 5, 10, 10, 0 , and 0 
decibels in the right ear and of 10, 0, 0, 0 , and 0 decibels 
in the right ear do not approach the 26 decibel average 
required for a hearing disability, nor is any single auditory 
threshold at 40 decibels or greater.  Nor does the veteran 
indicate a history of hearing loss on the April 1984, May 
1988, or April 1992 periodic medical history reports.  

In fact, medical records from the veteran's service in the 
National Guard indicate that the veteran did not have a 
hearing disability pursuant to 38 C.F.R. § 3.385 until May 
1988, at which time his puretone threshold registered 55 
decibels at 4000 Hertz in his right ear.  The veteran's 
records first specifically note bilateral hearing loss in the 
his December 1996 medical examination report.  This report 
and a physical profile serial report from the same month 
indicate the etiology of the veteran's hearing loss is 
unknown and that the veteran did not work in hazardous noise.  
This is no suggestion, nor has it been contended, the the 
veteran's hearing loss and/or tinnitus was the result of an 
injury incurred during active duty for training or inactive 
duty training, or that it otherwise had its onset during a 
period of active duty for training.  

Other than service medical records, the only relevant medical 
evidence of record consists of an August 2003 VA examination 
report and private medical records from July and August 2004.  
The private medical records are irrelevant to the issue of 
causation, as they offer no opinion as to the cause of the 
veteran's hearing loss and tinnitus.  The VA examination 
report concludes that it is not likely that the veteran's 
hearing loss was a result of any activity during military 
service.  The examiner based this conclusion on the veteran's 
May 1968 hearing test upon separation from active duty, the 
normal bilateral hearing indicated by the April 1984 hearing 
test, the April 1984 medical history report denying a loss of 
hearing, and the veteran's statement that he had only been 
aware of his hearing loss for the past 10 to 15 years.  The 
examiner also concluded that, based on his statement that the 
onset of his tinnitus was five years ago, the veteran's 
tinnitus was not the result of any activity in military 
service.

The Board has considered the veteran's objections to this 
examination report but concludes that the claims file does 
not contain evidence that is sufficient to justify remand for 
another VA examination.  First, the Board notes the July 2003 
testimony of the veteran's spouse indicating that, contrary 
to the examination report, the veteran never engaged in 
hunting after service.  However, the Board further notes that 
the VA examiner does not justify his conclusion by citing a 
belief that the veteran hunted post-service.  Rather, the 
examiner's conclusion is partially based upon past medical 
reports indicating the veteran had normal bilateral hearing 
approximately 16 years after separation.  Therefore, even 
assuming the veteran never hunted after service, the 
examiner's opinion is still supported by the evidence of 
record.  

The Board further notes that the veteran's spouse has 
testified that she spent time with the veteran in Hawaii near 
the end of his tour in Vietnam, at which time she noticed 
that he was having trouble hearing.  Further, the veteran has 
testified that, at his separation examination in May 1968, he 
was told that his hearing was bad by the examining doctor and 
by the commander who released him.  Unfortunately, this 
information is not reflected on the veteran's separation 
examination, and VA and the veteran have been unable to 
obtain copies of private employment physicals given to the 
veteran shortly after service that may corroborate early 
hearing loss.  The veteran has stated that he did not have 
his hearing checked until many years after separation, so 
there is no further record documenting his hearing loss prior 
to the National Guard service medical records mentioned 
above.  

The Board has carefully considered, and is sympathetic to, 
the above testimony.  However, a layperson's account of a 
doctor's medical opinion is not considered competent medical 
evidence, as the connection between the doctor's actual 
statement and the layperson's interpretation of this 
statement is considered too attenuated and unreliable to be 
relied upon.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Furthermore, the Board is not permitted to render 
its own diagnosis or to determine the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To 
be considered competent to diagnose a disability or to 
testify as to the cause of a current disability, an 
individual must possess the education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See id.  Such an opinion is not contained in the 
claims folder.  

Because medical records have not been added to the claims 
file since the last VA examination, any new examination 
opinion would not be based on any competent evidence that was 
not already considered in August 2003.  In addition, because 
the Board cannot accept a medical opinion from a competent 
professional when the opinion is based on a history supplied 
by a layperson and is unsupported by the medical evidence, a 
remand in order for a medical expert to consider the hearing 
testimony would not be productive.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Therefore, the Board does not believe 
another VA examination is in order, and the claims must be 
denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the appellant's claims, and they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


